39 A.3d 905 (2012)
209 N.J. 599
In the Matter of Michael S. ETKIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-96 September Term 2011, 070448
Supreme Court of New Jersey.
April 4, 2012.

ORDER
This matter having been duly presented to the Court, it is ORDERED that MICHAEL S. ETKDI of LIVINGSTON, who was admitted to the bar of this State in 1981, and who was suspended from the practice of law for a period of three months effective January 4, 2012, by Order of this Court filed December 8, 2011, be *906 restored to the practice of law, effective immediately.